FILE COPY




                          Fourth Court of Appeals
                                San Antonio, Texas
                                       July 20, 2021

                                    No. 04-19-00781-CV

                                     Ernest BUSTOS,
                                        Appellant

                                             v.

                       BEXAR APPRAISAL DISTRICT, ET AL.,
                                  Appellees

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-16392
                          Honorable Aaron Haas, Judge Presiding


                                      ORDER

Sitting:     Rebeca C. Martinez, Chief Justice
             Beth Watkins, Justice
             Liza A. Rodriguez, Justice

       Appellant’s Motion for Rehearing is hereby DENIED.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of July, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court